IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,439-02


                         EX PARTE RICARDO SANCHEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1270992-B IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver a controlled substance and sentenced to twenty-five years’ imprisonment. The

Fourteenth Court of Appeals affirmed the judgment of conviction. Sanchez v. State, No. 14-11-

00690-CR (Tex. App.—Houston [14th Dist.] 2012, pet. ref’d).

        Applicant contends that his plea was involuntary. The trial court made findings of fact and

conclusions of law and recommended that we grant relief. Relief is granted. The judgment in cause
                                                                                                     2

number 1270992 in the 185th District Court of Harris County is set aside, and Applicant is remanded

to the custody of the Sheriff of Harris County to answer the charges as set out in the indictment. The

trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 24, 2014
Do not publish